United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 26, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40123
                         Summary Calendar



HARRY FRED SCOTT, Etc.; ET AL,

                                    Plaintiffs,

HARRY FRED SCOTT, Reverend,

                                    Plaintiff-Appellant,

versus

WAYNE MASK, Mayor of Crockett, Texas; JAKE CAPRELLIAN, Crockett
Economic Development Board Chairman; WILLIAM “BILL” HORN, City
Administrator; WILLIAM “BILL” PEMBERTON, City Attorney; CROCKETT
INDEPENDENT SCHOOL DISTRICT,

                                    Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:01-CV-51
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Harry Fred Scott appeals from the dismissal of his civil

lawsuit for failure to prosecute under FED. R. CIV. P. 41(b).

Though Scott has proceeded pro se on appeal, he is still required

to brief his arguments adequately to preserve them.     See Yohey v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40123
                                -2-

Collins, 985 F.2d 222, 225 (5th Cir. 1993).      Though Scott

contends that the dismissal was erroneous, he has failed to

support that contention with adequate argument.      Therefore, the

appeal is dismissed as frivolous.   See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.    The appellant is

WARNED that sanctions will be imposed if he files further

frivolous appeals.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.